Title: Enclosure I: Estimate of the Foreign Fund, 5 November 1792
From: Jefferson, Thomas
To: Washington, George


EnclosuresIEstimate of the Foreign Fund
Estimate of the fund of 40,000 Dol. for foreign intercourse, and it’s application




D
D.


1790. July 1. to 1791. July 1.
a year’s appropriation
40,000.



1791. July 1. to 1792. July 1.
do.
40,000.



1792. July 1. to 1793. Mar. 3.
being 8 1/10 months
27,000
107,000.


1790. July 1. to 1791. July 1.
actual expences incurred
21,054.



1791. July 1. to 1792. July 2.
do.
43,431.09



1792. July 1. to 1793. Mar. 3.
the probable expences may be abt.
26,300.




Surplus unexpended will be about
16,214.91
107,000.



Th: Jefferson
Nov. 5. 1792.

